COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00511-CR


MIGUEL GARCIA                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1380808D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      As part of a plea-bargain agreement, appellant pled guilty to possessing

less than one gram of cocaine. 2       The trial court deferred adjudication of


      1
       See Tex. R. App. P. 47.4.
      2
        See Tex. Health & Safety Code Ann. § 481.115(b) (West 2010). On
appellant’s plea paperwork, the initials “MG” appear close to a paragraph stating,
“If you are not a citizen of the United States of America, a plea of guilty or nolo
contendere for this offense may result in deportation, the exclusion from
admission to this country, or the denial of naturalization under federal law.” The
appellant’s guilt and placed him on community supervision, with several

conditions, for three years. The court entered a certification stating that appellant

had entered into a plea bargain and had “NO right of appeal.” Appellant and his

counsel signed the certification. Nonetheless, appellant brought this appeal.

      On December 30, 2014, we sent appellant a letter stating that we had

received the certification and informing him that unless he filed a response

showing grounds for continuing the appeal, we could dismiss it. See Tex. R.

App. P. 25.2(d), 44.3. Appellant has not responded. Therefore, we dismiss the

appeal. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).



                                             PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 26, 2015




initials also appear close to a paragraph affirming that appellant was satisfied
with his counsel’s representation. Later, appellant filed a motion for new trial
stating, “At no time did [appellant] receive any advice or counsel prior to his plea
concerning the issues and consequences he certainly faced as a non-citizen of
the U.S.”


                                         2